Opinion by
Judge Pryor:
, There is no reason appearing in the record for disturbing the sale made by the commissioner. He states that it was conducted fairly and in pursuance of the judgment.
Eastland was a creditor of the estate and a competing bidder. If he desired to buy the land he should have offered on the day of sale what he seems now willing to give. He interposed no objection to the land being knocked off to Bonta, when it was so announced. If, when the commissioners cried the bid as that of Bonta’s, or rather when he pronounced Bonta the highest bidder, if the appellee had claimed .it as his bid, the commissioner could have proceeded at once to again offer the property. This he fáiled to do, and now offers $175.00 on Bonta’s bid, a sum hardly sufficient to pay the interest on the money and the costs attending a resale. There is conflicting proof as to' the value of the land, but conceding it to be worth the sum proved by appellee’s witnesses, it cannot affect the case. There must be some stability in sales ordered by the chancellor. These creditors of Vanarsdale knew the land and its value. They had an opportunity to buy it, and should not now be allowed to speculate on Bonta’s bargain. The exception to the commissioner’s report should have been overruled. The judgment or order setting the sale aside is reversed, and the cause remanded with directions to confirm it, and for further proceedings consistent with this opinion.